Citation Nr: 0943304	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from April 1953 to June 1973 with service in 
Vietnam from December 1966 to December 1967.  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2007 rating decision by the Manchester Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied service connection for the cause of the Veteran's 
death, entitlement to DIC under 38 U.S.C.A. § 1318, and basic 
eligibility to Dependents' Educational Assistance.  The 
appellant and her representative filed a timely notice of 
disagreement and perfected the appeal only in regards to the 
issues as stated on the previous page and those are the 
remaining issues currently before the Board.  

In a May 2009 Appellant's Brief, the appellant's 
representative raised the issue seeking entitlement to 
Dependents' Educational Assistance, as this matter is 
currently not before the Board, it is referred to the RO for 
further action.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and 
is presumed to have been exposed to Agent Orange.

2.  The Veteran died in August 2007; the immediate cause of 
his death was acute myelomonocytic leukemia (AML), there were 
no other significant conditions listed on his death 
certificate.

3.  At the time of the Veteran's death, service connection 
was in effect for tinea versicolor on the chest and back, low 
back strain, arthralgia of both knees, and postoperative 
pilonidal cystectomy residual scar.  

4.  Competent evidence shows that the Veteran's AML is 
related to his in-service Agent Orange exposure.

5.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 
is moot.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. § 3.312 (2009).

2.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 
is dismissed.  38 U.S.C.A. §  1318 (West 2002); 38 C.F.R. § 
3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this appeal, in an August 2007 pre-rating letter, the RO 
provided notice to the appellant explaining what information 
and evidence was needed to substantiate her claim for service 
connection for the cause of the Veteran's death.  This letter 
also informed the appellant of what information and evidence 
must be submitted by the appellant and what information and 
evidence would be obtained by VA.  The December 2007 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the August 2007 letter, 
which meets Pelegrini's content of notice requirements, also 
meets the VCAA's timing of notice requirement.  See 
Pelegrini, supra.

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Although, the August 
2007 letter did not advise the appellant of the conditions 
for which the Veteran was service-connected for at the time 
of death, as will be discussed below, the appellant does not 
contend that the Veteran's service-connected disabilities 
caused or contributed to cause his death.  Rather, she 
contends that AML noted on the death certificate was related 
to Agent Orange exposure.  Also, the Board notes that the 
appellant has not been provided specific notice regarding 
VA's assignment of disability ratings and effective dates as 
outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, the appellant has not claimed that she has 
been prejudiced by any deficiency in the notice and given the 
favorable disposition of the claim for service connection for 
the cause of the Veteran's death, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim have been accomplished.   

The Board further notes that VA assisted the appellant in 
obtaining private treatment records and referred the issue 
for a medical expert opinion in September 2009.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, she has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the appellant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, supra.; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background, Criteria, & Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

A.  Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death, to include as secondary 
to herbicide exposure.  See 38 U.S.C.A. § 1310 (West 2002).  
The cause of a Veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 C.F.R. § 3.312(a) (2009).  
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports. Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b) (2009).  In determining whether a service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2009).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2009).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service incurrence or aggravation of certain chronic diseases 
(including leukemia) may be presumed if they are manifested 
to a compensable degree within a year of a veteran's 
discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In the present case, the cause of the Veteran's death was 
AML, there were no other significant conditions listed on the 
death certificate.  The Veteran's death certificate did not 
show that an autopsy was performed, and the appellant has not 
reported an autopsy.  During his lifetime, the Veteran was 
service connected for tinea versicolor on the chest and back, 
low back strain, arthralgia of both knees, and postoperative 
pilonidal cystectomy residual scar.

The Veteran's service records indicate he served in Vietnam 
from December 1966 to December 1967; therefore, exposure to 
herbicide is presumed.  See 38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2009).  A disease 
associated with exposure to certain herbicide agents will be 
presumed to have been incurred in service even though there 
is no evidence of that disease during the period of service 
at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2009).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); chronic lymphocytic leukemia, Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).
These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2009).  The 
last date on which such a Veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Board notes that AML is not considered a presumptive 
condition under 38 C.F.R. § 3.309(e).  Thus, the Veteran is 
not entitled to presumptive service connection under such 
regulation.  However, in Combee v. Brown, 34 F.3d 1039, 1043- 
1044 (Fed. Cir.1994), the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  As such, the Board must 
consider whether his current disability is the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).

The Board notes that the Veteran's service treatment records, 
including an April 1973 retirement examination are negative 
for any complaints, treatment, or diagnoses relating to AML.    

Post service private medical records show that the Veteran 
was first diagnosed with AML in the fall of 2006, 
approximately 33 years after separation from active service.  
The record demonstrates that the leukemia went into remission 
until late spring 2007 when the Veteran relapsed and died in 
August 2008.   

Although AML was not shown to have manifested in service or 
within the first post service year, the Board notes that 
there is competent evidence that links the Veteran's AML to 
in-service herbicide exposure.  See 38 C.F.R. § 3.303, 3.309 
(2009).

In January 2008 correspondence, Dr. P. P. stated that 
leukemia, in general, was known to be associated with 
chemical carcinogen exposures.  He opined that despite no 
specific literature on AML and Agent Orange, it is likely 
that exposure to Agent Orange was a factor in the development 
of the Veteran's cancer.  In September 2009, the Board 
referred this case for a medical expert opinion.  The medical 
expert opinion was obtained from a VA Chief of the Department 
of Oncology/Hematology, who ultimately concluded in 
correspondence received in October 2009 that it was possible 
that the disease had its onset partly as a consequence of 
herbicide exposure.  Given that this expert has medical 
expertise in the area of oncology, the Board affords both 
opinions great probative value in favorably resolving the 
medical question of whether the Veteran's cancer was related 
to in-service herbicide exposure.

Thus, the cause of the Veteran's death (i.e., AML) is shown 
to be related to the Veteran's in- service exposure to 
herbicide agents for reasons explained above.  38 C.F.R. 
§ 3.303(d) (2009); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Therefore, in consideration of the foregoing, the Board finds 
that service connection for the Veteran's cause of death 
under the provisions of 38 U.S.C.A. § 1310 is warranted and 
the appellant's appeal is granted.


B.  DIC under 38 U.S.C.A. § 1318

DIC benefits are payable under certain circumstances if the 
Veteran was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified 
period of time.  DIC benefits granted to a surviving spouse 
under 38 U.S.C.A. § 1318 would be paid "in the same manner as 
if the Veteran's death were service connected."  38 U.S.C.A. 
§ 1318(a); 38 C.F.R. § 3.22.  The Board's grant of service 
connection for the cause of the Veteran's death under the 
provisions of 38 U.S.C.A, § 1310 already recognizes that the 
death of the Veteran is from a service-connected disability.

Due to the above Board decision granting service connection 
for the cause of the Veteran's death under 38 U.S.C.A. § 
1310, any claim of entitlement to DIC under 38 U.S.C. § 1318 
would be rendered moot.  This is because DIC benefits granted 
to a surviving spouse under 38 U.S.C.A. § 1318 would be paid 
"in the same manner as if the Veteran's death were service 
connected," whereas the Board's grant of service connection 
for the cause of the Veteran's death under the provisions of 
38 U.S.C.A. § 1310 already recognizes that the death of the 
Veteran is from a service-connected disability.  The United 
States Court of Appeals for Veterans Claims has indicated 
that, only if an appellant's claim for service connection for 
the cause of the Veteran's death is denied under 38 U.S.C.A. 
§ 1310, does VA have to also consider an appellant's DIC 
claim under the provisions of 38 U.S.C. § 1318.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  As such, the 
grant of service connection for the cause of the Veteran's 
death under 38 U.S.C. § 1310, renders the claim of 
entitlement to DIC under 38 U.S.C. § 1318 moot, and this 
claim is dismissed.






ORDER

Service connection for the cause of the Veteran's death is 
granted.

The claim of entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318 is dismissed as moot.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


